DETAILED ACTION

	Claims 1 – 20, which are currently pending, are fully considered below.

Priority
This application discloses and claims subject matter disclosed in prior application no 15/818,449. Accordingly, this application may constitute a continuation or division. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 29, 2021 and March 31, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
	Claims 1 – 20 are rejected as being similar to claims 1 – 17 of U.S. Patent 10,990,566.
Instant Claims
U.S. Patent 10,990,566
1. A method, comprising:
locking a file of a distributed file system of a storage system through one of a plurality of persistent file locks in the storage system in response to receiving a request for access to the file, wherein a state of each of the plurality of persistent file locks maintained within memory of the storage system is transferred from the memory to nonvolatile memory of the storage system responsive to detecting a power loss;
accessing the file, through the distributed file system; and
administering the distributed file system, at least in part, by a plurality of owners configurable to each own a range of user data and use the persistent file locks, each the plurality of owners transferable from one storage node to another storage node in the storage system.
5. The method of claim 1 further comprising:
unlocking the file through the one of the plurality of persistent file locks.
1. A method, comprising: 
receiving, at a storage system having a distributed file system, a request for access of a file; locking the file, through one of a plurality of persistent file locks in the storage system, a state of each of the plurality of persistent file locks maintained within memory of the storage system and transferred from the memory to nonvolatile memory of the storage system responsive to detecting a power loss; accessing the file, through the distributed file system; and administering the distributed file system, at least in part, by a plurality of authorities in the storage system, with each authority of the plurality of authorities configurable to own a range of user data and use the persistent file locks, and each authority of the plurality of authorities transferable from one storage node to another storage node in the storage system; unlocking the file, through the one of the plurality of persistent file locks.
2. The method of claim 1, further comprising:
replicating the state of the persistent file locks across the storage system.
2. The method of claim 1, further comprising: 
replicating the state of the persistent file locks across the storage system.
3. The method of claim 1, further comprising:
transferring the persistent file locks from NVRAM (nonvolatile random-access memory) to flash memory in the storage system, responsive to loss of power.
3. The method of claim 1, further comprising: 
transferring the persistent file locks from NVRAM (nonvolatile random-access memory) to flash memory in the storage system, responsive to loss of power.
4. The method of claim 1, further comprising:
transferring at least a subset of the persistent file locks from NVRAM to flash memory in the storage system, after maintaining the persistent file locks in NVRAM in the storage system for a time span.
4. The method of claim 1, further comprising: 
transferring at least a subset of the persistent file locks from NVRAM to flash memory in the storage system, after maintaining the persistent file locks in NVRAM in the storage system for a time span.
6. The method of claim 1, further comprising: 
locking a further file with a further one of the plurality of persistent file locks so that usage of the further one of the plurality of persistent file locks is maintained, after a power loss and restoration of power to the storage system, without deleting all file locks and notifying clients to reclaim file locks.
5. The method of claim 1, further comprising: 
locking a further file with a further one of the plurality of persistent file locks so that usage of the further one of the plurality of persistent file locks is maintained, after a power loss and restoration of power to the storage system, without deleting all file locks and notifying clients to reclaim file locks.
7. The method of claim 1, further comprising: 
applying power from an energy reserve in the storage system to DRAM (dynamic RAM) or other RAM in the storage system, as NVRAM, and flash memory in the storage system, responsive to power loss, to persist the plurality of persistent file locks in the NVRAM or the flash memory during the power loss.
6. The method of claim 1, further comprising: 
applying power from an energy reserve in the storage system to DRAM (dynamic RAM) or other RAM in the storage system, as NVRAM, and flash memory in the storage system, responsive to power loss, to persist the plurality of persistent file locks in the NVRAM or the flash memory during the power loss.
8. A tangible, non-transitory, computer-readable media having instructions thereupon which, when executed by a processor, cause the processor to perform a method comprising: 
locking a file of a distributed file system of a storage system through one of a plurality of persistent file locks in the storage system in response to receiving a request for access to the file, wherein a state of each of the plurality of persistent file locks is maintained within memory of the storage system and transferred from the memory to nonvolatile memory of the storage system responsive to detecting a power loss; accessing the file, through the distributed file system; and administering the distributed file system, at least in part, by a plurality of owners configurable to each own a range of user data and use the persistent file locks, each the plurality of owners transferable from one storage node to another storage node in the storage system.
12. The computer-readable media of claim 8, wherein the method further comprises: unlocking the file through the one of the plurality of persistent file locks.
7. A tangible, non-transitory, computer-readable media having instructions thereupon which, when executed by a processor, cause the processor to perform a method comprising: 
receiving, at a storage system having a plurality of storage nodes and a distributed file system across the plurality of storage nodes, a request from a client for reading or writing a file; locking at least a portion of the file, through one of a plurality of persistent file locks in the storage system, a state of each of the plurality of persistent file locks maintained within memory of the storage system and transferred from the memory to nonvolatile memory of the storage system responsive to detecting a power loss; reading or writing the at least a portion of the file, through the distributed file system; administering the distributed file system, at least in part, by a plurality of authorities in the storage system, with each authority of the plurality of authorities configurable to own a range of user data and use the persistent file locks, and each authority of the plurality of authorities transferable from one storage node to another storage node in the storage system; and unlocking the at least a portion of the file, through the one of the plurality of persistent file locks.
9. The computer-readable media of claim 8, wherein the method further comprises: replicating the persistent file locks across NVRAM (nonvolatile random-access memory) of a plurality of storage units of the storage system.
8. The computer-readable media of claim 7, wherein the method further comprises: replicating the persistent file locks across NVRAM (nonvolatile random-access memory) of a plurality of storage units of the storage system.
10. The computer-readable media of claim 8, wherein the method further comprises: 
transferring the state of the persistent file locks from NVRAM (nonvolatile random- access memory) in a plurality of storage units in the storage system to flash memory in the plurality of storage units in the storage system, responsive to loss of power.
9. The computer-readable media of claim 7, wherein the method further comprises: transferring the state of the persistent file locks from NVRAM (nonvolatile random-access memory) in a plurality of storage units in the storage system to flash memory in the plurality of storage units in the storage system, responsive to loss of power.
11. The computer-readable media of claim 8, wherein the method further comprises: 
transferring at least a subset of the persistent file locks from NVRAM to flash memory in the plurality of storage units in the storage system.
10. The computer-readable media of claim 7, wherein the method further comprises: 
transferring at least a subset of the persistent file locks from NVRAM to flash memory in the plurality of storage units in the storage system.
13. The computer-readable media of claim 8, wherein the method further comprises:
using a further one of the plurality of persistent file locks to lock a further file so that the further one of the plurality of persistent file locks is maintained, after a power loss and restoration of power to the storage system, without deleting all file locks and notifying clients to reclaim file locks.
11. The computer-readable media of claim 7, wherein the method further comprises: using a further one of the plurality of persistent file locks to lock a further file so that the further one of the plurality of persistent file locks is maintained, after a power loss and restoration of power to the storage system, without deleting all file locks and notifying clients to reclaim file locks.
14. A storage system, comprising:
a plurality of storage nodes, coupled as a storage cluster and having a distributed file system;
a plurality of storage units, coupled to the plurality of storage nodes as a storage memory; and
the storage memory configurable to have persistent file locks for file accesses through the distributed file system, wherein a state of each of the persistent file locks maintained within the storage memory and transferred from the storage memory to nonvolatile memory of the storage system responsive to detecting a power loss.
18. The storage system of claim 14, wherein a file of the distributed file system of the storage system is locked through one of a plurality of persistent file locks in the storage system in response to receiving a request for access to the file
12. A storage system with file locks, comprising: a plurality of storage nodes, coupled as a storage cluster and having a distributed file system; a plurality of storage units, coupled to the plurality of storage nodes as a storage memory and each having NVRAM (non-volatile random-access memory) and flash memory; and the NVRAM and flash memory configurable, by the plurality of storage nodes and the plurality of storage units, to have persistent file locks for file accesses through the distributed file system, a state of each of the persistent file locks maintained within memory of the storage system and transferred from the memory to nonvolatile memory of the storage system responsive to detecting a power loss; receiving, at a storage system having a plurality of storage nodes and a distributed file system across the plurality of storage nodes, a request from a client for reading or writing a file; locking at least a portion of the file, through one of a plurality of persistent file locks in the storage system; administering the distributed file system, at least in part, by a plurality of authorities in the storage system, with each authority of the plurality of authorities configurable to own a range of user data and use the persistent file locks, and each authority of the plurality of authorities transferable from one storage node to another storage node in the storage system; and unlocking the at least a portion of the file, through the one of the plurality of persistent file locks.
15. The storage system of claim 14, further comprising:
NVRAM (nonvolatile random access memory) configurable, by the plurality of storage nodes and the plurality of storage units, to replicate the state of the persistent file locks across the plurality of storage units.
13. The storage system of claim 12, further comprising: 
the NVRAM configurable, by the plurality of storage nodes and the plurality of storage units, to replicate the state of the persistent file locks across the plurality of storage units.
16. The storage system of claim 14, further comprising: 
NVRAM and flash memory configurable, by the plurality of storage nodes in the plurality of storage units, to transfer the persistent file locks from the NVRAM to the flash memory, responsive to loss of power.
14. The storage system of claim 12, further comprising: 
The NVRAM and the flash memory configurable, by the plurality of storage nodes in the plurality of storage units, to transfer the persistent file locks from the NVRAM to the flash memory, responsive to loss of power.
17. The storage system of claim 14, further comprising:
the plurality of storage nodes and the plurality of storage units configurable to maintain the persistent file locks in NVRAM for short-term persistence and transfer at least a subset of the persistent file locks from the NVRAM to flash memory for long-term persistence.
15. The storage system of claim 12, further comprising: 
the plurality of storage nodes and the plurality of storage units configurable to maintain the persistent file locks in the NVRAM for short-term persistence and transfer at least a subset of the persistent file locks from the NVRAM to the flash memory for long-term persistence.
19. The storage system of claim 14, further comprising:
each of the plurality of storage nodes having one or more owners owning a range of user data and configurable to recover or continue usage of one or more of the persistent file locks, after a power loss and a power restoration, without having the storage system delete all file locks and notify clients to reclaim file locks.
16. The storage system of claim 12, further comprising: 
each of the plurality of storage nodes having one or more authority with each authority owning a range of user data and configurable to recover or continue usage of one or more of the persistent file locks, after a power loss and a power restoration, without having the storage system delete all file locks and notify clients to reclaim file locks.
20. The storage system of claim 14, further comprising:
NVRAM having DRAM (dynamic RAM) and an energy reserve.
17. The storage system of claim 12, further comprising: 
the NVRAM having DRAM (dynamic RAM) or other RAM and an energy reserve.


Conclusion/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRIA Y BROMELL/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        September 19, 2022